Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for divisional priority benefit under 35 U.S.C. 112(a) of U.S. patent application No. 16/517,674, filed on July 22, 2019, which is a continuation-in-part application of a prior application Ser. No. 16/293,613, filed on March 5, 2019. 

Information Disclosure Statement (IDS)
The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Status
In virtue of this communication, claims 1 - 24 are currently pending in the instant application.  

Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Specification Objections
The application specification is objected to as it fails to disclose how to execute the channel circuit such that one of the digital-to-analog become idle. When a circuit is idle, it is not working. An idle circuit is different from that the result generated by the circuit is discarded, as the former has the added advantage of saving power.
The application specification is further objected to as it fails to disclose what is the function of a “level shifter”, or how it is implemented in the circuits disclosed in the specification. One of ordinary skilled in the art would agree a level shifter is a circuit used to translate signals from one logic level or voltage domain to another, allowing compatibility between circuits with different voltage requirements, such as TTL and CMOS. Notice a level shifter is different from a shit register. Clarification is requested. 

Claim Objections
Claim 1 is objected to as the language states, in part, ”wherein a first output voltage range of the first digital-to-analog converter is different from a second output voltage range of the second digital-to-analog converter”. However, based on the circuit diagrams in the specification, the circuits coupled to the first digital-to-analog converter and the circuits coupled to the second digital-to-analog converter are identical. It is possible that the level shifters modify the voltage ranges of the two digital-to-analog converters involved, but application specification does not appear to teach there are multiple logic voltage levels. 
Claims 6, 7 and 24 are objected to as the language discloses the digital-to-analog converter being idle without providing how the implementation is performed. Please see specification objection above.
Claim 2 is objected to as the language states, in part, ”... the first output voltage range is related to the first sub-range...” It is unclear under what conditions the two are considered related, and under what conditions the two are considered unrelated. 
Claim 10 is objected to as the language ”... for the second switch depends upon depends upon the at least one bit of the pixel data” appears to have proof-reading error. 
Claims 11 and 24 are objected to as the language states, in part, ”... which one of the first digital-to-analog converter and the second digital-to-analog converter converts the pixel data depends upon the value of the pixel data”. The claim language is indefinite as it fails to specify which pixel data value to cause the first digital-to-analog converter to convert the pixel data and which pixel data value to cause the second digital-to-analog converter to convert the pixel data. 
Claims 18-19 and 21-23 are objected to as the language contains the term “idle” without proper support from application specification.

 Claim Rejections
Claims 1 and 24 are rendered obvious in view of Lee; Hyun-Jae (US 20140160172 A1, published 2014-06-12) except for the objected issues specified in the Claim Objections section above.
As to claim 1, Lee teaches a source driver (Fig. 2), comprising: a plurality of channel circuits (Figs 2: CH1, CH2...), each of the channel circuits comprising: an output buffer circuit (]0038] The data switching unit 10 includes a plurality of multiplexer circuits...  The plurality of multiplexer circuits also serve as the output buffer or part of the output buffer), having a first input terminal (Data input terminal for CH1), a second input terminal (Data input terminal for CH2) and an output terminal (One of the outputs DL1, DL2, DL3 or DL4), 
wherein the output terminal of the output buffer circuit is configured to output a driving voltage according to a gamma voltage to a data line of a display panel in a scan line period (output terminals DL2, 2, ... to pixels arrangement structure); a first digital-to-analog converter and a second digital-to-analog converter (digital analog converters DAC 13), wherein an output terminal of the first digital-to-analog converter is coupled to the first input terminal of the output buffer circuit (DL1, DL2), and an output terminal of the second digital-to-analog converter is coupled to the second input terminal of the output buffer circuit (DL3, DL4); a first switch (SWS: S1, S2) , disposed along a first signal path between the output terminal of the first digital-to-analog converter and the output terminal of the output buffer circuit; and a second switch (SWS: S3, S4, S5), disposed along a second signal path between the output terminal of the second digital-to-analog converter and 
the output terminal of the output buffer circuit, wherein a first output voltage range of the first digital-to-analog converter is different from a second output voltage range of the second digital-to-analog converter (Lee does not teach two output voltage ranges that are different from each other. However, application specification does not appear to teach how two different voltage ranges are implemented. Please see claim 1 objection paragraph above). 

As to claim 24, Lee teaches a source driver, comprising: a plurality of channel circuits, each of the channel circuits comprising: an output buffer circuit, at least having a plurality of input terminals and an output terminal, wherein the output terminal of the output buffer circuit is configured to be coupled to a data line of a display panel; a plurality of digital-to-analog converters, comprising a first digital-to-analog converter and a second digital-to-analog converter, wherein an output terminal of the first digital-to-analog converter is coupled to a first input terminal among the input terminals of the output buffer circuit, and an output terminal of the second digital-to-analog converter is coupled to a second input terminal among the input terminals of the output buffer circuit (The preceding limitations are similar to those of claim 1, they are rendered obvious by Lee for similar reasons as explained in claim 1 office action above); 
wherein for each value of the pixel data, one of the first digital-to-analog converter and the second digital-to-analog converts the pixel data and the other one of the first digital-to-analog converter and the second digital-to-analog is idle, and which one of the first digital-to-analog converter and the second digital-to-analog converts the pixel data depends upon the value of the pixel data (Lee fails to render the preceding limitations obvious, but they have indefiniteness issues as explained in claim objection paragraph above). 

As to dependent claims 2-23, the issues associated with their parent claim 1 need to be resolved before the limitations can be meaningfully considered. Please see also the claim objections section above for these dependent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/            Examiner, Art Unit 2621